[amendmenttobusinessloan7001.jpg]
FIRST AMENDMENT TO BUSINESS LOAN AGREEMENT DATED JUNE 14,2019 Principal I Loan
Date I Maturity I Loan No Call/ Coli Account !Officer I Initials $30,000,000.00
06-16-2020 55120-0201 I 9AOO/ AA I 00000160370 00229 References in the boxes
above are for Lender's use only and do not limit the applicability of this
document to any particular loan or item. Any item above containing "***" has
been omitted due to text length limitations. Borrower: Heartland Financial USA,
Inc. Lender: Bankers Trust Company 1398 Central Avenue 453 7th Street Dubuque,
lA 52001-5021 P.O. Box 897 Des Moines, lA 50304-0897 (800) 362-1688 This First
Amendment to Business Loan Agreement by this reference is made a part of the
Business Loan Agreement dated June 14, 2019, and is executed in connection with
a loan or other financial accommodations between Heartland Financial USA, Inc.
("Borrower") and Bankers Trust Company ("Lender") on the following terms and
conditions. Borrower and Lender acknowledge the following change(s): PAGE4
NEGATIVE COVENANTS Additional Financial Restrictions. Loans, Acquisitions and
Guaranties- deleted In its entirety and replaced with: Loans, Acquisitions and
Guaranties. Borrower shall not pay or redeem any principal amount owing under
the Subordinated Debt, Common Stock, Preferred Stock, Depository Shares,
Warrants, Rights or Units if the Loan(s) are in default, or if said payment will
result in an event of default, without Lender's prior consent. All other
requirements within this section to remain the same. READ BEFORE SIGNING. THE
TERMS OF THIS AGREEMENT SHOULD BE READ CAREFULLY BECAUSE ONLY THOSE TERMS IN
WRITING ARE ENFORCEABLE. NO OTHER TERMS OR ORAL PROMISES NOT CONTAINED IN THIS
WRITTEN AGREEMENT MAY BE LEGALLY ENFORCED. THE PARTIES MAY CHANGE THE TERMS OF
THIS AGREEMENT ONLY BY ANOTHER WRITTEN AGREEMENT BORROWER ACKNOWLEDGES HAVING
READ ALL THE PROVISIONS OF THIS AGREEMENT AND AGREES TO ITS TEI~MS. BORROWER
ACKNOWLEDGES RECEIPT OF AN EXECUTED COPY OF THIS AGREEMENT. THIS FIRST AMENDMENT
TO BUSINESS LOAN AGREEMENT DATED JUNE 14, 2019 IS EXECUTED JUNE 16, 2020 ..
BORROWER: ) lasetPto, Ve r. 19.3.0.038 Copr. Finaslta USA Corpotation 1997,
2020. Alf Rl!)tiU RUetVId. ·lA 0 :\CFl\lPL\GI!O. FC TR-531 00 PA-330



--------------------------------------------------------------------------------



 